                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Marquis Breeland,                       )                     C/A No. 0:18-2152-JMC-PJG
                                        )
                    Petitioner,         )
                                        )                                ORDER
v.                                      )
                                        )
Warden, Perry Correctional Institution, )
                                        )
                            Respondent. )
_____________________________________ )

       The petitioner, Marquis Breeland, a self-represented state prisoner, filed this action pursuant

to 28 U.S.C. § 2254. This matter is before the court pursuant to 28 U.S.C. § 636(b) and Local Civil

Rule 73.02(B)(2) (D.S.C.) on Breeland’s motion for default judgment. (ECF No. 17.)

       Breeland appears to argue that default judgment is appropriate because the respondent did

not timely file an answer. Breeland is in error. First, default judgments are generally not available

in habeas actions. See Bermudez v. Reid, 733 F.2d 18, 21 (2d Cir. 1984) (reasoning that “were

district courts to enter default judgments without reaching the merits of the claim, it would be not

the defaulting party but the public at large that would be made to suffer”); see also Gordon v. Duran,

895 F.2d 610, 612 (9th Cir. 1990) (“The failure to respond to claims in a petition for habeas corpus

does not entitle the petitioner to a default judgment.”); Aziz v. Leferve, 830 F.2d 184, 187 (11th Cir.

1987) (noting that “a default judgment is not contemplated in habeas corpus cases”); Allen v. Perini,

424 F.2d 134, 138 (6th Cir. 1970) (“Rule 55(a) has no application in habeas corpus cases.”); Garland

v. Warden, C/A No. 4:08-1668-JFA-TER, 2008 WL 4834597 (D.S.C. 2008). Moreover, the court

observes that the respondent requested and was granted two extensions of time to file his return,




                                             Page 1 of 2
which extend his deadline to respond until November 30, 2018. (See ECF Nos. 8, 9, 12, & 13.) The

respondent filed his return on November 29, 2018. (ECF No. 18.) It is therefore

       ORDERED that Breeland’s motion is denied.

       IT IS SO ORDERED.


                                                   ____________________________________
                                                   Paige J. Gossett
                                                   UNITED STATES MAGISTRATE JUDGE
January 10, 2019
Columbia, South Carolina




                                          Page 2 of 2
